KAROHL, Judge.
In a court tried case defendant Carla M. Williams was convicted of illegal possession of a controlled substance, marijuana under thirty-five (35) grams. Section 195.-020 RSMo 1986. The court applied the abuse and lose law. Section 577.500 RSMo Supp.1988, effective December 1, 1989. Defendant filed a timely motion for new trial. The court overruled defendant’s motion for new trial on November 20, 1989. Defendant was ordered to pay a $250 fine, surrender her operator’s license, attend a drug program, perform thirty-two hours community service, pay costs and serve one year confinement in the county jail. Execution of the jail sentence was suspended. Defendant was placed on one year unsupervised probation. On December 6, 1989, sixteen days later, defendant filed her notice of appeal.
The statutory right to appeal in criminal cases becomes available upon final judgment. Section 547.070 RSMo 1986. Judgment in a criminal case becomes final for purposes of appeal when sentence is entered. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc. 1984). The notice of appeal filed after November 30, 1989, was untimely. Rule 30.01(d); State v. Dizdar, 764 S.W.2d *185740, 741 (Mo.App.1989). We do not have jurisdiction to consider the appeal. Dizdar, 764 S.W.2d at 741.
Appeal dismissed.
PUDLOWSKI, P.J., and GRIMM, J., concur.